326 F.3d 1028
UNITED STATES of America, Plaintiff-Appellee,v.MANCHESTER FARMING PARTNERSHIP, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Lone Pine Land, Inc., Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Priest Butte Farm, Inc., Defendant-Appellant.
No. 01-30414.
No. 01-30415.
No. 01-20416.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted November 5, 2002.
Filed January 10, 2003.
Amended April 17, 2003.

Kenneth R. Olson, Great Falls, MT, for defendant-appellant Manchester Farming Partnership.
Floyd D. Corder, Corder & Allen, Great Falls, MT, for defendant-appellant Lone Pine Land, Inc.
Daniel Donovan, Thompson, Potts & Donovan, P.C., Great Falls, MT, for defendant-appellant Priest Butte Farm, Inc.
William W. Mercer, United States Attorney, District of Montana, for the plaintiff-appellee.
Carl E. Rostad, Assistant U.S. Attorney, District of Montana, for the plaintiff-appellee.
Leif M. Johnson, Assistant U.S. Attorney, District of Montana, for the plaintiff-appellee.
John A. Drennan, Department of Justice, Washington, DC, for the plaintiff-appellee.
Appeal from the United States District Court for the District of Montana; Edward C. Reed, District Judge, Presiding. D.C. No. CR-01-00002-ECR.
Before TROTT, T.G. NELSON, and THOMAS, Circuit Judges.
ORDER
T.G. NELSON, Circuit Judge:


1
The Opinion filed January 10, 2003, slip op. 231, and appearing at 315 F.3d 1176, is amended as follows:


2
1. At slip op. 240, line 4, delete "with `deliberate indifference'" and replace with "without due care".


3
With this amendment, the panel has voted unanimously to deny the petition for panel rehearing and the petition for rehearing.


4
The full court has been advised of the petition for rehearing en banc and no active judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.


5
The petition for rehearing and the petition for rehearing en banc are DENIED.